Exhibit 99.1 Friday, October 23, 2015 HomeTown Bankshares Corporation Reports Strong Operating Performance through the Third Quarter of 2015 Net Income up 10% over 2014 ● Continued Solid Operating Performance o Net Income up 10% to $855,000 for the third quarter 2015 vs. $777,000 for 2014 o EPS of $0.15 for the third quarter of 2015 vs. $.14 per share for the third quarter of 2014 (fully diluted) o YTD Earnings of $2.5 million in thru 9.30.15 vs. $2.4 million in 2014 o YTD EPS of $.45 thru 9.30.15 vs. $0.44 in 2014 (fully diluted) o Third quarter revenue of $5.2 million, up $437,000 or 9% over prior year o YTD revenue of $15.0 million, up $1.18 million or 8% increase over 2014 o Noninterest Income for third quarter 2015 up 36% over prior year o YTD Noninterest Income thru third quarter 2015 up 43% over 2014 ● Strong Loan and Deposit Growth o Loans of $360 Million at September 30, 2015 ■ Up $28 million or 9% for the first three quarters of 2015, and ■ Up $41 million or 13% since September 30, 2014 o Core Deposits of $367 Million at September 30, 2015 ■ Increased $41 million or 13% for the first three quarters of 2015 ■ Increased $56 million or 18% since September 30, 2014 ● Credit Quality Remains Strong o YTD net charge-offs of $19,000 remained low at .01% of average total loans vs. .17% of average total loans for 2014 o Non-performing assets were 1.51% of total assets at September 30, 2015 vs. 2.39% at September 30, 2014 o Nonaccrual loans remained low at .12% of total loans at September 30, 2015 vs. .41% of total loans at September 30, 2014 ● Well Capitalized with Solid Capital Ratios o Tier 1 Leverage Ratio for HomeTown Bank was 9.7% at September 30, 2015 vs. 9.8% in 2014 o Return on Assets (ROA) of 0.74% for the third quarter of 2015 vs. 0.73% for 2014 o Return on Equity (ROE) of 7.54% for the third quarter of 2015 vs. 7.33% for 2014 o Efficiency Ratio of 69.23% for the third quarter of 2015 vs. 72.20% for 2014 1 | Page News Release FOR IMMEDIATE RELEASE For more information contact: Susan K. Still, President and CEO, (540) 278-1705 Charles W. Maness, Jr., Executive Vice President & CFO, (540) 278-1702 HomeTown Bankshares Corporation Reports Strong Operating Performance through the Third Quarter of 2015 Roanoke, VA (October 23, 2015) – HomeTown Bankshares Corporation, the parent company of HomeTown Bank, generated earnings of $855,000 for the third quarter ended September 30, 2015 and $2.5 million in earnings for the first nine months of 2015. The net profit for the third quarter, which was up 10% over the prior year, includes adjustments to the value of two bank owned properties (OREO) for sales contracted to close in the 4th quarter. These two sales totaled $2.1 million which will further reduce the OREO portfolio by 32% in the 4th quarter of 2015. “We are very pleased with the strong growth in our assets, earnings, and reduction in bank owned real estate for the first nine months of 2015, stated Susan Still, President and CEO. “Strong growth in both the loan and core deposit portfolios, coupled with a significant increase in non-interest income, contributed to the increase in earnings. Further reductions in bank owned real estate during the 4th quarter will result in a 32% decrease in OREO during 2015.” she continued. A net profit of $855,000 or $0.15 per diluted common share was realized for the third quarter of 2015 compared to a net profit of $777,000 or $0.14 per diluted common share for the third quarter of 2014. Net income for the first nine months of 2015 amounted to $2.5 million or $0.45 per diluted common share vs. net income of $2.4 million or $0.44 per diluted common share earned during the first nine months of 2014. Non-interest income increased 36% to $681,000 in the third quarter of 2015 and 43% to $1.9 million for the nine months ended September 30, 2015 vs. $501,000 and $1.3 million, respectively, during the same periods of 2014. The primary growth in non-interest income was revenue generated from strong core deposit growth as well as a resurgence in mortgage lending during 2015. 2 | Page Balance Sheet Total assets grew to $473 million at September 30, 2015 from $428 million at December 31, 2014. Annualized loan growth was 11% for the first nine months of 2015, and increased 13% from $319 million over the priorperiod ended September 30, 2014. Total deposits also grew 10% during the same period from $363 million at December 31, 2014 to $400 million at September 30, 2015. Over the past twelve months, total deposits increased 14% with core deposits alone increasing 18% since September 30, 2014. The capital ratios remain well above regulatory standards for well-capitalized banks through September 30, 2015. Asset Quality Loan quality remained strong during the first nine months of 2015 with nonperforming loans, excluding performing, restructured loans, of $436,000 or 0.12% of total loans at September 30, 2015 vs. $1.3 million or 0.41% of total loans at September 30, 2014. Nonperforming assets to total assets, excluding performing, restructured loans, improved to 1.51% at September 30, 2015 from 2.39% at September 30, 2014. In addition, net charge-offs to average loans outstanding at September 30, 2015 were 0.00% for the quarter and 0.01% for the first nine months of 2015. The Company’s Allowance for Loan Losses dropped slightly to $3.31 million or .92% of total loans at September 30, 2015 vs. $3.33 million and 1.0% of total loans at December 31, 2014, and $3.5 million and 1.10% of total loans at September 30, 2014. The decline in the allowance for loan losses as a percentage of total loans over the past year is due to the improvement in credit quality and, in particular, the extraordinarily low level of net charge-offs. “Asset quality has continued to improve and remains strong,” stated Still. “We are particularly pleased with the reduction in the OREO portfolio scheduled for the 4th quarter of 2015. We will remain focused on prudently reducing the level of bank owned real estate throughout the remainder of 2015 and into 2016,” she said. HomeTown Bank offers a full range of banking services to small and medium-size businesses, real estate investors and developers, private investors, professionals and individuals. The Bank serves the Roanoke and New River Valleys and Smith Mountain Lake through six full-service branches and seven ATM’s. A high level of responsive and professional service coupled with local decision-making is the hallmark of its banking strategy. * * * 3 | Page Forward-Looking Statements: Certain statements in this press release may be “forward-looking statements.” Forward-looking statements are statements that include projections, predictions, expectations or beliefs about future events or results that are not statements of historical fact and that involve significant risks and uncertainties. Although the Company believes that its expectations with regard to forward-looking statements are based upon reasonable assumptions within the bounds of its existing knowledge of its business and operations, there can be no assurance that actual results will not differ materially from any future results implied by the forward-looking statements. Actual results may be materially different from past or anticipated results because of many factors, some of which may include changes in economic conditions, the interest rate environment, legislative and regulatory requirements, new products, competition, changes in the stock and bond markets and technology. The Company does not update any forward-looking statements that it may make. (See Attached Financial Statements for quarter ending September 30, 2015) 4 | Page HomeTown Bankshares Corporation Consolidated Condensed Balance Sheets September 30. 2015; December 31, 2014; and September 30, 2014 September 30 , December 31 September 30 In Thousands 5 (Unaudited) (Unaudited) Assets Cash and due from banks $ 30,377 $ 13,795 $ Federal funds sold 1,675 649 Securities available for sale, at fair value 50,686 54,603 Restricted equity securities, at cost 2,694 2,476 Loans held for sale 394 Total loans 360,160 Allowance for loan losses ) ) ) Net loans 356,847 328,347 Property and equipment, net 14,658 14,900 Other real estate owned 6,708 6,986 Other assets Total assets $ $ 428,209 $ Liabilities and Stockholders’ Equity Deposits: Noninterest-bearing $ 81,450 $ 51,226 $ Interest-bearing 318,777 311,369 Total deposits 400,227 362,595 Other borrowings 422 Federal Home Loan Bank borrowings 20,000 Other liabilities 1,448 Total liabilities Stockholders’ Equity: Preferred stock 13,293 13,293 13,293 Common stock 16,438 16,438 Surplus 15,369 15,310 Retained deficit ) ) ) Accumulated other comprehensive income 434 455 Total HomeTown Bankshares Corporation stockholders’ equity 45,170 Noncontrolling interest in consolidated subsidiary 367 - - Total stockholders’ equity 45,537 Total liabilities and stockholders’ equity $ 472,973 $ 428,209 $ 5 | Page HomeTown Bankshares Corporation Consolidated Condensed Statements of Income For the Three and Nine Months Ended September 30 , 201 5 and 201 4 Fo r the Three Months For the Nine Months Ended September 30 , Ended September 30 , In Thousands, Except Share and Per Share Data 5 4 5 4 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Interest income: Loans and fees on loans $ 4,173 $ 3,845 $ 12,119 $ 11,314 Taxable investment securities 170 240 552 770 Nontaxable investment securities 100 106 303 293 Other interest income 46 41 Total interest income Interest expense: Deposits 490 426 1,403 1,308 Other borrowed funds 100 94 294 286 Total interest expense 590 520 1,697 1,594 Net interest income 3,899 3,712 11,409 10,907 Provision for loan losses - - - 202 Net interest income after provision for loan losses 3,899 3,712 11,409 10,705 Noninterest income: Service charges on deposit accounts 128 118 362 326 ATM and interchange income 148 113 416 316 Mortgage banking 161 102 539 149 Gains on sales of investment securities 12 - 52 108 Other income 232 168 542 441 Total noninterest income 681 501 1,911 1,340 Noninterest expense: Salaries and employee benefits 1,641 1,510 4,801 4,303 Occupancy and equipment expense 441 398 1,325 1,128 Advertising and marketing expense 198 196 607 431 Professional fees 80 245 303 432 (Gains), losses on sales, writedowns of other real estate owned, net 140 - 140 (5 ) Other real estate owned expense 35 50 105 173 Other expense Total noninterest expense 3,337 3,092 9,668 8,546 Net income before income taxes 1,243 1,121 3,652 3,499 Income tax expense 381 344 1,108 1,086 Net income 862 777 2,544 2,413 Less net income attributable to non-controlling interest 7 - 50 - Net income attributable to HomeTown Bankshares Corporation 855 777 2,494 2,413 Effective dividends on preferred stock 210 210 630 630 Net income available to common stockholders $ 645 $ 567 $ 1,864 $ 1,783 Basic earnings per common share $ 0.20 $ 0.17 $ 0.57 $ 0.54 Diluted earnings per common share $ 0.15 $ 0.14 $ 0.45 $ 0.44 Weighted average common shares outstanding 3,296,237 3,287,567 3,294,681 3,283,962 Diluted average common shares outstanding 5,536,237 5,527,567 5,534,681 5,523,962 6 | Page HomeTown Bankshares Corporation Three Three Nine Nine Financial Highlights Months Months Months Months In Thousands, Except Share and Per Share Data Ended Ended Ended Ended Sep 30 Sep 30 Sep 30 Sep 30 (Unaudited) (Unaudited) (Unaudited) (Unaudited) PER SHARE INFORMATION Book value per share, basic $ Book value per share, diluted $ Earnings per share, basic $ 0.20 $ $ $ Earnings per share, diluted $ PROFITABILITY Return on average assets % Return on average shareholders' equity % Net interest margin % Efficiency % BALANCE SHEET RATIOS Total loans to deposits % Securities to total assets % Tier 1 leverage ratio BANK ONLY % ASSET QUALITY Nonperforming assets to total assets % Nonperforming assets, including restructured loans, to total assets % Net charge-offs to average loans (annualized) % Composition of risk assets: (in thousands) Nonperforming assets: Nonaccrual loans $ Other real estate owned 6,708 Total nonperforming assets, excluding performing restructured loans Restructured loans, performing in accordance with their modified terms Total nonperforming assets, including performing restructured loans $ Allowance for loan losses: (in thousands) Beginning balance $ Provision for loan losses - - - Charge-offs ) Recoveries 29 9 43 44 Ending balance $ 7 | Page
